Citation Nr: 9904395	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
gunshot wound of the chin with fracture of the mandible.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a VA outreach coordinator


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Portland, 
Oregon, Regional Office (RO).  That decision, in part, 
granted service connection for a gunshot wound of the chin 
with fracture of the mandible, secondary to PTSD, with a 
noncompensable evaluation effective January 24, 1994.  The 
veteran filed a notice of disagreement and perfected an 
appeal on this issue.  

In August 1995, a hearing officer increased the evaluation 
for the gunshot wound of the chin with fracture of the 
mandible to 10 percent disabling effective January 24, 1994, 
and denied an effective date earlier than January 24, 1994.  
In April 1997, the Board denied entitlement to an effective 
date earlier than January 24, 1994, for a grant of service 
connection for a gunshot wound of the chin with fractured 
mandible, but remanded the issue of entitlement to an 
increased evaluation for this disability.  

On remand, the case was transferred to the Oakland RO, which 
conducted certain development of this issue and granted an 
increased evaluation to 30 percent based upon neurological 
examination showing severe incomplete paralysis of the 
trigeminal nerve in accordance with 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (1998).  The veteran, who is in receipt 
of a 100 percent combined evaluation from January 1993 was 
also granted special monthly compensation under 38 U.S.C.A. 
§ 1114(s) in an October 1998 rating action.  The case was 
then returned to the Board on the issue of a rating in excess 
of 30 percent for a gunshot wound of the chin with fractured 
mandible.


FINDING OF FACT

In January 1999, and before the Board had promulgated a 
decision in this case, the veteran requested that his appeal 
be terminated.  


CONCLUSION OF LAW

The veteran having withdrawn his appeal, there remains no 
allegation of error of fact or law for appellate 
consideration  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.204 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When a veteran does so, the withdrawal effectively 
creates a situation where there is a failure to allege an 
error of fact or law.  Without such an allegation, the Board 
does not have jurisdiction to review an appeal.  The veteran 
withdrew his appeal in January 1999.  A dismissal is 
appropriate in such a case.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.204.  


ORDER

The appeal of entitlement to an evaluation in excess of 30 
percent for a gunshot wound of the chin with fracture of the 
mandible is dismissed.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

